SEARS, Justice,
dissenting.
I respectfully dissent.
The entire argument of the prosecutor, although at times dealing solely with the evidence and within the record, was obviously conceived and delivered for the sole purpose of inflaming the minds of the jury and creating such an atmosphere of sympathy for the deceased and prejudice against Appellant that it totally precluded even the possibility of a fair trial.
The State responds to Appellant’s third and fourth points of error by labeling this argument merely “an imaginative form of argument to aid and assist the jury in properly analyzing the evidence before it.” The State asserts that the argument did not inject facts outside the record nor was it an attempt to inflame or prejudice the jury. I do not agree. There is no doubt that Appellant’s objections, based on “prejudicial argument,” “inflaming the minds of the jurors” and the argument’s being “outside the record” were proper and should have been sustained. I cannot say it was harmless beyond a reasonable doubt.
At one point in the trial the prosecutor was called to the stand by the defense, and while outside the presence of the jury, he testified that his investigation of the case revealed that Appellant had previously beaten up his wife, that he once had blackened her eye, and that she had previously been “scratched up” by him. However, the only evidence presented to the jury of these prior acts of violence was the hearsay testimony of the wife’s employer that she once came to work with a black eye and claimed her husband gave it to her. The prosecutor was totally outside the record when he argued that the jury could “take into the account the fact that you had been beaten up by him before” and that “you have been scratched up before by him.” The prosecutor then injected his own personal opinion that “if anybody ever had a reason to pull a knife ... then you did to keep him off of you.” The prosecutor made other references to his personal opinion such as, “you didn’t deserve to die like you did Sandra. You didn’t deserve it.” Further, while intimating the defense was lying, the prosecutor said, “Well, Sandra, I am not lying. I don’t have to lie. I wouldn’t be in this business if I did.”
Comments by the prosecutor concerning his personal opinion, as well as his argument outside the record, are impermissible and are reversible error. McKenzie v. State, 617 S.W.2d 211, 221 (Tex.Crim.App.1981). The prosecutor also inflamed the minds of the jurors by lurid descriptions of the offense, such as “they pulled a wadding from a shotgun blast out of your heart.” Such argument is reversible error. Montelongo v. State, 644 S.W.2d 710, 716 (Tex.Crim.App.1980). In Montelongo, the Court of Criminal Appeals affirmed the conviction, but only after finding that the prosecutor’s argument did not “inject new facts not in the record ...,” “express his opinion ...” or “inflame the minds of the jurors with a lurid description of the crime or with disparaging references to appellant.”
This court has previously condemned “imaginary” Christmas cards quoted by the State in closing argument as being outside the record and for the improper purpose of inflaming and prejudicing the jury. Washington v. State, 668 S.W.2d 715 (Tex.App.—Houston [14th Dist.] 1983, pet. ref’d). I do not believe there is any place in our system of criminal jurisprudence for imaginary letters, phone calls or Christmas cards *732because they serve no legitimate function in the summation of a criminal trial. A proper jury argument is one that summarizes the evidence, draws reasonable deductions from the evidence, responds to argument of opposing counsel and makes a proper plea for law enforcement. Todd v. State, 598 S.W.2d 286, 296 (Tex.Crim.App.1980).
When the jury argument as a whole is manifestly improper, injects new facts that are outside the record and are potentially harmful and prejudicial to the accused, includes the personal opinions of the prosecutor and is calculated to inflame the jury, then the argument is outside the bounds of permissible jury argument and creates an atmosphere that deprives the accused of his right to a fair trial. See McKenzie v. State, 617 S.W.2d at 221 and Todd v. State, 598 S.W.2d at 297. Point of error three should be sustained and the judgment of the trial court should be reversed and the cause remanded for a new trial.